Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered July 2, 1985, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the testimony of two detectives constituted improper bolstering (see, People v Trowbridge, 305 NY 471) was not preserved for appellate review (see, CPL 470.05 [2]; People v Ray, 127 AD2d 859; People v Merritt, 117 AD2d 629). In any event, in view of the overwhelming evidence of guilt, including clear and strong proof of the defendant’s identity as the perpetrator, the error, if any, was harmless (see, People v Johnson, 57 NY2d 969, 970; People v Mobley, 56 NY2d 584, 585; People v Ray, supra; People v Merritt, supra).
We find that defendant’s contentions with respect to the prosecutor’s summation are either unpreserved for appellate review or are without merit (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818; People v Crimmins, 36 NY2d 230; People v Paul, 116 AD2d 746).
*672Under the circumstances, the defendant’s sentence was appropriate (see, People v Suitte, 90 AD2d 80). Lawrence, J. P., Kunzeman, Eiber and Harwood, JJ., concur.